Exhibit 10.17

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
this 13th day of October, 2004, by and among J.W. Childs Equity Partners, L.P.
(“J.W. Childs”), Real Mex Restaurants, Inc. (“Real Mex”), and CKR Acquisition
Corp. (“Buyer”).

 

WHEREAS, J.W. Childs, Real Mex, and Buyer have entered into an Asset Purchase
Agreement, dated as of the date hereof by and among J.W. Childs, Buyer, Real Mex
and the other parties thereto (as the same may be amended and modified from time
to time, the “Asset Purchase Agreement”);

 

WHEREAS, Buyer’s agreement to enter into the Asset Purchase Agreement is
conditioned upon the execution and delivery by J.W. Childs, simultaneously with
the execution and delivery of the Asset Purchase Agreement, of this Agreement;
and

 

WHEREAS, all capital terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Asset Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants, representations, warranties and promises set forth herein, and in
order to prescribe the terms and conditions of such purchase and sale, the
parties hereto agree as follows:

 

1.             Issuance of Real Mex Securities.  Real Mex covenants to issue and
deliver to J.W. Childs on the Closing Date the number of stock certificates,
options and warrants representing the Stock Consideration to be issued and
delivered to J.W. Childs pursuant to Section 6.4 of the Asset Purchase
Agreement.  Real Mex covenants that upon such issuance and delivery, the
securities representing the Stock Consideration shall be duly authorized,
validly issued, fully paid and non-assessable.

 

2.             Representations and Warranties.

 

(a)           Real Mex and Buyer Representations.  Real Mex and Buyer jointly
and severally represent and warrant to J.W. Childs on the date hereof as
follows:

 

(i)            Organization and Power.  Real Mex and Buyer (i) arc duly
organized and validly existing under the laws of their respective states of
incorporation, (ii) have the requisite power and authority to own their
properties and assets, and to carry on the business in which they are now
engaged, and (iii) have the requisite power and authority to execute this
Agreement and to consummate the transactions contemplated hereby and thereby.

 

(ii)           Authority.  This Agreement constitutes the legal, valid and
binding obligation of Real Mex and Buyer, as the case may be, enforceable
against it in accordance with its terms, except as enforceability may be limited
by in any case (i) applicable bankruptcy, reorganization, insolvency, moratorium
and similar Laws affecting the enforcement of creditors’ rights generally, and
(ii) general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at Law).  The execution, delivery and
performance of this Agreement, and the

 

--------------------------------------------------------------------------------


 

consummation by Real Mex and Buyer of the transactions contemplated hereby do
not require any filing with, notice to, or consent, waiver or approval of, any
third party, including but not limited to, any governmental body or entity.

 

(iii)          No Breach or Conflict.  The execution, delivery and performance
of this Agreement shall not: (I) violate or result in a breach of any term of
Real Mex’s or Buyer’s Certificate of Incorporation or Bylaws, result in a breach
of, or constitute a default under, any term in any agreement or other instrument
to which Real Mex or Buyer is a party, such default having not been previously
waived by the other party to any such agreement, or violate any Law or any
order, rule or regulation applicable to Buyer, of any court or of any regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over Real Mex or Buyer.  The execution, delivery and performance of
this Agreement by Real Mex and Buyer have been duly authorized by all necessary
corporate action.

 

(iv)          Capitalization.  The representations and warranties of Real Mex
and Buyer contained in Section 6.4 of the Asset Purchase Agreement shall be true
and correct as of the Closing Date.

 

(v)           Financial Statements.  The representations and warranties of Real
Mex and Buyer contained in Section 6.5 of the Asset Purchase Agreement are true
and correct.

 

(b)           J.W. Childs Representations.  J.W. Childs represents and warrants
to Real Mex and Buyer on the date hereof as follows:

 

(i)            Organization and Power.  J.W. Childs (i) is duly organized and
validly existing under the laws of Us state of formation, (ii) has the requisite
power and authority to own its properties and assets, and to carry on its
business in which it is now engaged, and (iii) has the requisite power and
authority to execute this Agreement and to consummate the transactions
contemplated hereby and thereby.

 

(ii)           Authority.  This Agreement constitutes the legal, valid and
binding obligation of J.W. Childs, enforceable against it in accordance with its
terms, except as enforceability may be limited by in any case (i) applicable
bankruptcy, reorganization, insolvency, moratorium and similar Laws affecting
the enforcement of creditors’ rights generally, and (ii) general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at Law).  The execution, delivery and performance of this
Agreement, and the consummation by J.W. Childs of the transactions contemplated
hereby does not require any filing with, notice to, or consent, waiver or
approval of, any third party, including but not limited to, any governmental
body or entity.

 

(iii)          No Breach or Conflict.  The execution, delivery and performance
of this Agreement shall not: (i) violate or result in a breach of any term of
J.W. Childs’s Certificate of Formation (or similar organizational document) or
partnership agreement, result in a breach of, or constitute a default under, any
term in any

 

2

--------------------------------------------------------------------------------


 

agreement or other instrument to which J.W. Childs is a party, such default
having not been previously waived by the other party to any such agreement, or
violate any Law or any order, rule or regulation applicable to J.W. Childs, of
any court or of any regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over J.W. Childs. The execution, delivery
and performance of this Agreement by J.W. Childs has been duly authorized by all
necessary partnership action.

 

(iv)          Investment Representation.  J.W. Childs acknowledges that the Real
Mex Securities have not been, and will not be as of the Closing Date, registered
under the Securities Act of 1933, as amended, or the securities Laws of an state
or other regulatory body and such shares are being offered and sold in reliance
upon federal and state exemptions.  J.W. Childs is acquiring the Real Mex
Securities for its own account with the present intention of holding such
securities for investment purposes and not with a view to or for sale in
connection with any public distribution of such securities in violation of any
federal or state securities Laws.  J.W. Childs is a sophisticated investor,
familiar with the business of Real Mex so that it is capable of evaluating the
merits and risks of its investment in the Real Mex Securities.

 

3.             No Survival of Representations and Warranties.  None of the
representations and warranties of the parties hereto contained in Section 2 of
this Agreement or made in any other documents or instruments delivered pursuant
to this Agreement shall survive past the Closing Date.

 

4.             Indemnification.  On and after the Closing Date, J.W. Childs
shall indemnify Buyer and Real Mex and their Affiliates and their respective
partners, members, officers, directors, employees, agents and representatives
(each, a “Buyer Indemnified Party”) and hold each such Buyer Indemnified Party
harmless from and against any and all Damages (as defined below) arising out of,
resulting from or relating to (A) any misrepresentation or breach of any
representation, warranty, covenant or agreement made by Sellers in the Asset
Purchase Agreement or in any schedule, statement, document or certificate
furnished or required to be furnished to Buyer pursuant thereto and (B) the
Excluded Assets or the Excluded Liabilities.  For purposes of this Agreement,
“Damages” shall mean any and all losses, liabilities, damages (including any
governmental penalty), obligations, awards, fines, deficiencies, interest,
actions, demands, claims, proceedings, judgments, costs, expenses and fees
(including attorneys’ fees, court costs and all other reasonable expenses
incurred in investigating, preparing or defending any litigation or proceeding,
commenced or threatened) resulting from, arising out of or incident to (a) any
of the foregoing indemnifiable items or (b) incident to the enforcement of this
Agreement; provided, that Damages shall not include (i) punitive damages other
than punitive damages payable to a third party, and (ii) Damages from breaches
disclosed on the certificates to be delivered to Buyer in accordance with
Sections 8.1(a), 8.l(b), and 8.1(c) of the Asset Purchase Agreement; and
provided, further, that Damages shall be calculated net of any insurance
proceeds actually received by Buyer with respect to the occurrence that is the
basis for such Damages.

 

5.             Limitations.  J.W. Childs will not be liable for any Damages
unless (i) Real Mex or Buyer asserts a written claim for such damages prior to
the end of the one-year

 

3

--------------------------------------------------------------------------------


 

period from the Closing Date (and J.W. Childs agrees that any claim so filed
shall survive until its final resolution), (ii) the Damages with respect to the
particular act, event, fact, occurrence or omission causing Damages exceeds
$10,000, and (iii) the aggregate of all Damages exceeds $600,000 (and then only
to the extent of such excess).  The maximum liability of J.W. Childs hereunder
shall in no event exceed $6,000,000.  For purposes of calculating the amount of
Damages and for determining if any breach of any representation or warranty in
the Asset Purchase Agreement has occurred, all references to a “Material Adverse
Effect” or materiality (or other correlative terms) in such representation or
warranty shall be disregarded.  Notwithstanding anything to the contrary
contained in Section 9.1 of the Asset Purchase Agreement, for purposes of this
Agreement, the representations and warranties of the Sellers contained in the
Asset Purchase Agreement shall survive for a period of 12 months after the
Closing Date.

 

6.             Payment.  In the event that J.W. Childs owes Damages pursuant to
this Agreement, at its option J.W. Childs may pay all or portion of such Damages
in cash or by remitting Real Mex Securities to Real Mex with a value equal to
such amount of such Damages.  If J.W. Childs makes payment on or before the
one-year period from the Closing Date, the Real Mex Securities shall be deemed
to have a value equal to $1,000,000 for each 1% of the Real Mex Securities
issued to J.W. Childs at the Closing.  If J.W. Childs makes payment after the
one-year period from the Closing Date, the Real Mex Securities shall have a
value equal to the fair market value as mutually agreed by the parties.  If the
parties can not mutually agree on the fair market value, the fair market value
shall be determined by an appraiser, investment bank or similar valuation
professional of national standing in the restaurant industry mutually agreeable
to the parties, which agreement shall not be unreasonably withheld or delayed by
either party.

 

7.             Third Party Claims.

 

(a)           If a Buyer Indemnified Party is seeking indemnification pursuant
to this Agreement on account of a Third Party Claim (as defined below), Buyer
shall give prompt notice to J.W. Childs of the assertion of any claim, or the
commencement of any action, suit or proceeding, in respect of which indemnity
may be sought hereunder and will give J.W. Childs such information with respect
thereto as J.W. Childs may reasonably request, but failure to give such notice
shall not relieve J. W. Childs of any liability hereunder (except to the extent
that J.W. Childs has suffered actual prejudice thereby).  J.W. Childs shall have
the right (but not the obligation), exercisable by written notice to Buyer
within 15 days of receipt of notice from Buyer of the commencement of or
assertion of any claim or action, suit or proceeding by a third party in respect
of which indemnity may be sought hereunder (a “Third Party Claim”), to assume
the defense and control the settlement of such Third Party Claim which involves
(and continues to involve) solely monetary damages; provided, however, that (i)
J.W. Childs expressly agrees in such notice that, as between J.W. Childs and the
Buyer Indemnified Party, J.W. Childs shall be solely obligated to satisfy and
discharge the Third Party Claim; (ii) the defense of such Third Party Claim by
J.W. Childs will not, in the reasonable judgment of Buyer, have any continuing
material adverse effect on the Buyer Indemnified Party’s business or financial
condition; and (iii) J.W. Childs provides Buyer with reasonable assurances that
it has the financial ability to satisfy the full amount of any adverse

 

4

--------------------------------------------------------------------------------


 

monetary judgment that may result (the conditions set forth in clauses (i), (ii)
and (iii) are collectively referred to as the “Litigation Conditions”).

 

(b)           J.W. Childs or Buyer, as the case may be, shall have the right to
participate in (but not control), at its own expense, the defense of any Third
Party Claim which the other is defending as provided in this Agreement.  J.W.
Childs, if it shall have assumed the defense of any Third Party Claim as
provided in this Agreement, shall not consent to a settlement of, or the entry
of any judgment arising from, any such Third Party Claim without the prior
written consent of Buyer (which consent shall not be unreasonably withheld or
delayed).  J.W. Childs shall not, without the prior written consent of Buyer,
enter into any compromise or settlement which commits Buyer or any Buyer
Indemnified Party to take, or to forbear to take, any action or which does not
provide for a complete release by such third party of the Buyer Indemnified
Party.  Buyer shall have the sole and exclusive right to settle any Third Party
Claim, on such terms and conditions as it deems reasonably appropriate, to the
extent such Third Party Claim involves equitable or other non-monetary relief,
and shall have the right to settle any Third Party Claim involving monetary
damages with the written consent of J.W. Childs, which consent shall not be
unreasonably withheld or delayed.

 

(c)           Whether or not Buyer chooses to defend or prosecute any Third
Party Claim, the parties hereto shall cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith.  No right to indemnification under
this Agreement shall be limited by reason of any investigation or audit
conducted before or after the Closing by any Buyer Indemnified Party or the
knowledge any of such party of any breach of any representation, warranty,
agreement or covenant by any party to the Asset Purchase Agreement at any time,
or the decision by any Buyer Indemnified Party to complete the Closing.

 

8.             Miscellaneous.

 

(a)           Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties hereunder shall be governed by,
the Laws of the State of New York excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State

 

(b)           Jurisdiction; Disputes; Arbitration.  The provisions of Section
10.11 of the Asset Purchase Agreement relating to jurisdiction, disputes and
arbitration shall apply to this Agreement and the provisions of such Section
10.11 are hereby incorporated by reference herein.

 

(c)           Effectiveness.  This Agreement shall become effective against any
party hereto only upon consummation of the transactions contemplated by the
Asset Purchase Agreement.  In the event that the Asset Purchase Agreement is
terminated, this Agreement shall be null and void and of no further force and
effect.

 

5

--------------------------------------------------------------------------------


 

(d)           Counterparts.  This Agreement may be executed in one or more
counterparts which in the aggregate shall comprise one Agreement.

 

(e)           Real Mex Indemnification.  On and after the Closing Date, Real Mex
shall indemnify J.W. Childs and hold J.W. Childs harmless from and against any
and all Damages arising out of, resulting from or relating to a breach of the
covenants set forth in Section 1 hereof.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WHITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first above written.

 

 

 

CKR ACQUISITION CORP.

 

 

 

 

 

By:

/s/

 Frederick F. Wolfe

 

 

 

Name:

 Frederick F. Wolfe

 

 

 

Title:

 President

 

 

 

 

 

 

REAL MEX RESTAURANTS, INC.

 

 

 

 

 

By:

/s/

 Frederick F. Wolfe

 

 

 

Name:

 Frederick F. Wolfe

 

 

 

Title:

 President

 

 

 

 

 

 

J.W. CHILDS EQUITY PARTNERS, L.P.

 

 

 

 

 

By:

/s/

 Jeffrey J. Teschke

 

 

 

Name:

 Jeffrey J. Teschke

 

 

 

Title:

Vice-President

 

 

7

--------------------------------------------------------------------------------